Title: From Alexander Hamilton to the Senate and the House of Representatives, [31 October 1791]
From: Hamilton, Alexander
To: Senate,House of Representatives



[Philadelphia, October 31, 1791]

Arrangement made by the President of the United States, with respect to the subdivisions of the several districts thereof into surveys, the appointment of officers, and the assignment of compensations, pursuant to the act of Congress, passed the third day of March, 1791, entitled “An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits, imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same.”
New Hampshire forms one survey of inspection. The duties of inspector are performed by the supervisor; to this office Joshua Wentworth has been appointed. His compensation is a salary of five hundred dollars, and a commission of one half per centum.
Massachusetts forms three surveys of inspection. No. 1 consists of the province of Maine; No. 2, of the counties of Essex, Middlesex, Worcester, Hampshire, and Berkshire; No. 3, of the residue of the State. Nathaniel Gorham has been appointed supervisor; his compensation is a salary of eight hundred dollars, and a commission of one half per cent. The supervisor performs the duties of inspector of survey No. 1. Jonathan Jackson has been appointed inspector of survey No. 2, and Leonard Jarvis, for survey No. 3. The compensation to each of these inspectors is a salary of five hundred dollars, and a commission of one half per cent.
Rhode Island forms one survey. The duties of inspector are performed by the supervisor. John S. Dexter has been appointed to this office, with an allowance of a salary of five hundred dollars, and a commission of one half per cent.
Connecticut forms one survey. The duties of inspector are performed by the supervisor, who is John Chester. His compensation is a salary of six hundred dollars, and a commission of one half per cent.
Vermont forms one survey, of which the supervisor performs the duties of inspector. Noah Smith has been appointed to this office. His allowance is a salary of four hundred dollars, and a commission of one half per cent.
New York forms one survey, of which the supervisor acts as inspector. William S. Smith has been appointed to this office, with a salary of eight hundred dollars, and a commission of one half per cent.
New Jersey forms one survey. The supervisor performs the duties of inspector. To this office, Aaron Dunham has been appointed. His compensation is a salary of four hundred dollars, and a commission of one half per cent.
Pennsylvania forms four surveys. No. 1 consists of the city and county of Philadelphia, and the counties of Bucks and Montgomery; No. 2, of the counties of Berks, Northampton, Luzerne, and Northumberland; No. 3, of the counties of Delaware, Chester, Lancaster, York, Dauphin, Cumberland, Franklin, Mifflin, and Huntingdon; No. 4, of the counties of Bedford, Westmoreland, Washington, and Alleghany. The supervisor for the district, George Clymer, acts as inspector of survey No. 1. His compensation is a salary of one thousand dollars, and a commission of one half per cent. James Collins has been appointed inspector of survey No. 2, Edward Hand, of survey No. 3, and John Neville, of survey No. 4. The allowance to each of these inspectors, is a salary of four hundred and fifty dollars, and a commission of one per cent.
Delaware forms one survey, of which the supervisor acts as inspector. His compensation is a salary of four hundred dollars, and a commission of one per cent. Henry Latimer, who was appointed supervisor, has resigned his office.
Maryland forms two surveys. No. 1 comprehends the counties of St. Mary’s, Somerset, Calvert, Queen Anne’s, Caroline, Kent, Charles, Talbot, Dorchester, Baltimore, Ann Arundel, Worcester, Hartford, Cecil, and Prince George’s. No. 2 consists of the counties of Montgomery, Washington, Frederick, and Alleghany. The supervisor of the district, George Gale, officiates as inspector of survey No. 1. His compensation is a salary of seven hundred dollars, and a commission of one per cent. Philip Thomas has been appointed inspector of survey No. 2, with a salary of four hundred and fifty dollars, and a commission of one per cent.
Virginia has been divided into seven surveys of inspection. No. 1 consists of the counties of Lancaster, Northumberland, Richmond, Westmoreland, King George, Caroline, Hanover, Henrico, Charles City, James City, Warwick, Elizabeth City, York, Gloucester, Mathews, Middlesex, Essex, King and Queen, King William, and New Kent; No. 2 of the counties of Stafford, Prince William, Fairfax, Loudon, Fauquier, Culpepper, Orange, Albemarle, Louisa, and Spottsylvania; No. 3, of the counties of Goochland, Fluvanna, Amherst, Bedford, Franklin, Henry, Patrick, Pittsylvania, Halifax, Charlotte, Mecklenburg, Lunenburg, Nottoway, Amelia, Powhatan, Cumberland, Buckingham, Prince Edward, and Campbell; No. 4, of the counties of Princess Anne, Chesterfield, Norfolk, Isle of Wight, Sussex, Surry, Prince George, Dinwiddie, Brunswick, Greensville, Southampton, Nansemond, Accomac, and Northampton; No. 5, of Frederick, Berkley, Hampshire, Hardy, Monongalia, Ohio, Harrison, Randolph, Pendleton, Augusta, Rockingham, and Shenandoah; No. 6, of the counties of Rockbridge, Botetourt, Montgomery, Wythe, Washington, Russel, Greenbrier, and Kenhawa; No. 7 consists of the district of Kentucky. Edward Carrington has been appointed supervisor, with a salary of one thousand dollars, and a commission of one per centum. Drury Ragsdale has been appointed inspector of survey No. 1; Edward Stevens, of No. 2; Mayo Carrington, of No. 3; Thomas Newton, of No. 4; Edward Smith, of No. 5; James Brackenridge, of No. 6; and Thomas Marshall, on No. 7. The compensations to these officers are, to each, a salary of four hundred and fifty dollars, and a commission of one per cent.
North Carolina forms five surveys. No. 1 consists of the counties of Wilmington, Onslow, New Hanover, Brunswick, Bladen, Duplin, Anson, Richmond, Moore, Cumberland, Robertson, and Sampson; No. 2, of the counties of Carteret, Hyde, Beaufort, Pitt, Craven, Jones, Dobbs, Johnson, and Wayne; No. 3, of the counties of Currituck, Camden, Pasquotank, Perquimons, Chowan, Gates, Hartford, and Tyrrel; No. 4, of the counties of Northampton, Martin, Halifax, Nash, Edgecomb, Warren, Franklin, Caswell, Orange, Randolph, Granville, Wake, and Chatham; No. 5, of the counties of Mecklenburg, Montgomery, Roan, Iredel, Surry, Stokes, Rockingham, Guilford, Lincoln, Rutherford, Burke, and Wilkes. William Polk has been appointed supervisor, and a salary of seven hundred dollars, and a commission of one per cent., have been assigned him as a compensation. James Read has been appointed inspector of survey No. 1; John Daves, of No. 2; Thomas Benbury, of No. 3; John Whitaker, of No. 4; and Joseph McDowel, the elder, of No. 5. The compensations to the inspectors of surveys No. 1, 2, and 3, are, to each, a commission of two per centum; those inspectors being also officers of the customs. A salary of four hundred and fifty dollars, and a commission of one per cent., have been assigned as a compensation to the inspectors of surveys No. 4 and 5, respectively.
South Carolina forms three surveys. No. 1 consists of the counties of Colleton, Berkeley, Washington, Marion, Bartholomew, Charleston, Granville, Hilton, Lincoln, Shrewsbury, Winton, Orange, and Lewisburg; No. 2, of the counties of Winyaw, Williamsburgh, Liberty, Kingston, Darlington, Chesterfield, Marlborough, Clarendon, Clermont, Lancaster, Kershaw, Richland, Fairfield, Chester, and York; No. 3, of the counties of Edgefield, Abbeville, Newbury, Laurens, Union, Spartanburg, Greenville, and Pendleton. The duties of inspector of survey No. 1, are performed by the supervisor, Daniel Stevens, to whom a salary of seven hundred dollars, and a commission of one per cent., have been assigned as a compensation. Benjamin Cudworth has been appointed inspector of survey No. 2, and Sylvanus Walker, of No. 3. The compensation assigned to the inspector of survey No. 2, is a salary of three hundred dollars, and a commission of two per centum; to the inspector of survey No. 3, a salary of four hundred and fifty dollars, and a commission of one per cent.
Georgia forms one survey. The supervisor, John Matthews, officiates as inspector; the compensation assigned him, is a salary of five hundred dollars, and a commission of one per cent.
The commission, in each case, is computed upon the nett product of the duties on spirits distilled within the jurisdiction of the officer, to whom it is allowed; which nett product is determined by deducting, at each stage of the compensaton, all preceding charges.
With regard to the ports, the following arrangements have been made: At the ports at which there are both a collector and a surveyor, the latter has been appointed an inspector; where there is a collector only, he has been appointed; and where there is a surveyor only, he has been appointed. The ports at which neither collector nor surveyor resides, have been placed under the inspection of the collector or surveyor of the district to which they belong, as the one or the other is the inspector of the revenue for the port where he resides. The duties of these inspectors are confined to spirits imported from abroad; and, as they bear an analogy to those which they have been accustomed to perform, no compensation has been assigned. The officers, directed by the 18th section of the law to be appointed by the supervisors, have been denominated collectors of the revenue. Their number has been, of necessity, left to the discretion of the supervisor, with these general intimations, that they should be, in all cases, as few as the proper execution of the business would permit; and that, in regard to the collection of the duties on stills, one for each county would suffice; but this regulation necessarily varies as the stills are more or less dispersed. Where they are much scattered, two, three, or more counties, have been assigned to the same person. The compensation to these officers is a commission on the sums collected by each, of two per centum on the product of the duties on spirits distilled from foreign materials, and of four per centum on the product of the duties arising from spirits distilled from domestic materials, whether per gallon, or by the still. This difference was dictated by the different nature of the business.
By order of the President of the United States.

Alexander Hamilton, Secretary of the Treasury.
Treasury Department, October 31, 1791.

